Title: To Thomas Jefferson from Henry Dearborn, 15 October 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department October 15. 1806
                        

                        I have the honor of proposing for your approbation the following promotions and appointments in the Second Legion of the Militia of the District of Columbia viz
                  Lt. Philip Triplett to be promoted to the Rank of Captain of Infantry vice George Lyles removed out of the District.
                  Lieut James Millan to be promoted to the rank of Captain of Infantry vice James H Hooe resigned
                  Lieut Frederick Shuck to be promoted to the rank of Captain of Infantry vice. John Cohagen transferred.
                  Ensn. Alexander Moore to be promoted to the rank of Lieut of Infantry vice Frederick Shuck promoted—
                  Ensn. Ephraim Mills to be promoted to the rank of Lieut of Rifle men vice Frederick Way resigned
                  John Jamesson & James Turner to be appointed Lieutenants of Infantry.
                  Solomon Cassaday to be appointed Ensign of Infantry.
                  David Mankins to be appointed Ensign of Riflemen.
                  Accept Sir, assurances of my high Respect & consideration
                        
                            H. Dearborn
                     
                        
                    
                     [Order by TJ:]
                     Approved
                     Th: Jefferson
                     
                  
               